Citation Nr: 1046763	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant is not eligible for the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2009); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. 
§ 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 
C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, resolution of 
the claim is wholly dependent on interpretation of the applicable 
laws and regulations pertaining to basic eligibility for VA 
benefits.  The VCAA is therefore inapplicable and need not be 
considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non- United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service..."  However, nothing in the act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II. Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In this case, the appellant contends that he served in the 
"Western Slope Zambales MTS, Guerilla Unit."  He has reported 
serving from December 1941 to July 1946.  
However, the RO submitted his pertinent information, including 
name, date of birth, place of birth, dates of service, and branch 
of service to the National Personnel Records Center (NPRC) for 
verification.  The NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  The appellant did not submit a DD Form 214, 
a Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  The Certifications from the Philippines Department 
of National Defense, submitted by the appellant, fail to satisfy 
the requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the appropriate 
United States service department, but rather documents from the 
Philippine government.  The appellant has also submitted a copy 
of his application for benefits to the Philippine Veterans 
Affairs Office (PVAO), identification cards, a copy of his 
passbook from the Philippine Veterans Bank, various statements 
asserting service and a statement from G.B.N. which asserts that 
the appellant was a member of the Western Slope Zambales 
Mountains, Guerilla Unit.  However, the above documents and 
statements may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits, including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

In sum, although the appellant asserts that he was member of the 
Philippine Guerilla Movement, the NPRC has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  This verification is 
binding on VA such that VA has no authority to change or amend 
the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  
Recognition of service by the Philippine Government is not 
sufficient for benefits administered by VA.  This department is 
bound to follow the certifications by the service departments 
with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no 
qualifying service.  The appellant therefore does meet the basic 
eligibility criteria for establishing entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Eligibility for the one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


